413 F.2d 1047
Frank J. EVANS and Margueritte A. Evans, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 22509.
United States Court of Appeals Ninth Circuit.
July 7, 1969.

Martin J. May (argued), of Noland, Hamerly, Etienne & Fulton, Salinas, Cal., for appellants.
Carolyn R. Just (argued), Mitchell Rogovin, Asst. Atty. Gen., Meyer Rothwacks, Crombie J. D. Garrett, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before HAMLEY, HAMLIN, and ELY, Circuit Judges.
PER CURIAM:


1
The taxpayers purchased a trailer park and subsequently operated it. Stipulated portions of the purchase price represented the cost of four utility systems which had been installed for sewage disposal and for the distribution of electricity, gas, and water to those who rented space in the facility. The issue presented is whether the taxpayers are entitled to an investment credit (under sections 38, 46, and 48 of the Internal Revenue Code of 1954) for the cost of the four systems. The Tax Court held that the utility systems were not "Section 38 property" and did not qualify for the investment credit, since the taxpayers were not engaged in the trade or business of furnishing such utility services. Evans v. Commissioner of Internal Revenue, 48 T.C. 704 (1967); see Int.Rev.Code of 1954, § 48(a) (1) (B) (i).


2
We affirm upon the opinion of the Tax Court. See also Mt. Mansfield Co. v. Commissioner of Internal Revenue, 409 F.2d 845 (2d Cir. 1969) (per curiam), aff'g 50 T.C. 798 (1968).